Citation Nr: 1211971	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  03-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before the Board in August 2008.  The Board remanded the Veteran's claim for additional development in December 2008 and May 2010.


FINDING OF FACT

The Veteran does not have a skin disability that is attributable to active service, including exposure to herbicides in service.


CONCLUSION OF LAW

The Veteran does not have a skin disability that is the result of disease or injury incurred in or aggravated during active service, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2002, May 2005, March 2006, December 2008, and June 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's service personnel records show that he served in the Republic of Vietnam from January 1967 to January 1968.  The Veteran's service separation form shows that he received the Vietnam Service Medal and Vietnam Campaign Medal among other things.  

The Veteran's service medical records show a report of boils on a report of medical history form prepared in conjunction with the Veteran's entrance examination in January 1966.  Clinical examination of the Veteran's skin was normal at that time.  In May 1967, the Veteran was treated for ring worm in the "crotch area."  In June 1967, the Veteran was treated for multiple nevi and verruca of the face and neck.  In September 1967, the Veteran was treated for ring worm on the left inner thigh.  The Veteran was treated for a pustular rash on his face in February 1968.  A July 1968 report of medical history form prepared in conjunction with the Veteran's separation examination shows a report of boils.  Clinical examination of the skin was normal at that time.

Records from the Social Security Administration (SSA) include a decision granting disability benefits effective December 31, 1996, for a primary diagnosis of osteoarthritis of the lumbosacral spine.  The relevant private medical records from M. Young, M.D., dated from May 1996 to May 1997 variously show diagnoses of acne rosacea, onychomycosis, and tinea pedis.  Additional records submitted by Dr. Young show a diagnosis of acne rosacea and acne vulgaris in April 2001.  

VA outpatient treatment reports dated from June 1998 to May 2007 show a diagnosis of rosacea from August 1998 to August 2001.  The entries indicate that he was taking medication for rosacea and that he was seen by a private dermatologist.  At an August 2001 Agent Orange Registry Examination, the Veteran reported chloracne.  Physical examination of the skin did not reveal any rashes at that time.  The Veteran was assessed with mild chloracne and referred to VA to file a compensation claim.  Examination of the Veteran's feet revealed mild thickening under the fifth metatarsal heads and on the left lateral heel in March 2007.  He was assessed with a mild heel callus.  The remaining records are negative for any reference to complaints or treatment for a skin disability.

At an October 2002 VA examination, the Veteran reported that he developed a skin disability, including rosacea, ten years prior to the examination.  He noted that the disorder was intermittent and had been officially diagnosed by Dr. Young four or five years prior to the examination.  The Veteran was noted to be using oral Doxycycline and Benzamycin gel to control his skin disability.  Physical examination revealed that the disease was well controlled on the Veteran's face.  The examiner noted a malar distribution along with some slight redness on the chin but no pustules were noted.  There was slight erythema with no ulcerations, exfoliation, or crusting.  The examiner stated that the Veteran had a diagnosis of rosacea per Dr. Young and opined that the Veteran's complaints were not as likely as not secondary to exposure to Agent Orange because it was not known or documented that Agent Orange could cause rosacea.  

At an August 2008 hearing before the Board, the Veteran did not provide any testimony pertaining to the issue on appeal.  

At a February 2009 VA examination, the Veteran reported that he had intermittent flare-ups of redness, swelling, and pain in the central area of the face.  The Veteran was indeterminate of date of onset of the skin condition.  The examiner noted permanent nasal scarring but no other skin changes.  The Veteran stated that his symptoms were intermittent and rare and that he had a skin condition of the left foot and nails since he left service.  Following a physical examination, the examiner diagnosed the Veteran with acne rosacea, currently arrested with treatment, and tinea pedis, resolved.  The examiner noted the long period between the Veteran's service and treatment for a skin disorder and stated that while the VA records showed a notation of chloracne, the examiner apparently noted the Veteran's report of the condition without any objective findings.  The examiner concluded that considering the Veteran's history of rosacea during and following service, the skin disability was not caused by or related to his service.  The examiner indicated that the tinea pedis of the feet was not treated until 2001 and had resolved.  The examiner noted that tinea pedis may resolve with treatment only to recur again.  However, at the time of the examination, there was no current diagnosis of tinea pedis.  

At a June 2010 VA examination, the examiner reviewed the claims file and recited the Veteran's relevant medical history.  The Veteran reported that he was not diagnosed with a skin problem until the 1990s.  The examiner noted that the Veteran was indeterminate of when the initial problem with rosacea began, but stated that it is most often noted in his thirties and forties.  The examiner stated that after the onset the Veteran's course was typical and since beginning treatment his disease had arrested and the Veteran had rare outbreaks.  The examiner noted that the Veteran had tinea pedis which was treated and resolved following service.  Following a physical examination and thorough review of the claims file, the examiner opined that the Veteran's skin disability was not caused by or as a result of the Veteran's in-service herbicide exposure or treatment for a skin rash in service.  The examiner also stated that the Veteran's continuing intermittent skin problems were not caused by or as a result of any aspect of his active service.  The examiner's rationale was that there was no evidence of chloracne and the Veteran's one episode of a facial rash in service was not in any way related to the rosacea he developed more than thirty years later.  The examiner noted that the Veteran had not had any foot rash for years and noted that the Veteran reported that he was not claiming that his skin problems were due to his service in Vietnam service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has a skin disability that is related to his service, including exposure to herbicides in service.  

As an initial matter, the Board notes that the Veteran's period of active service included service in Vietnam from January 1967 to January 1968.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  While chloracne is one of the diseases which may be presumed to have been incurred as a result of exposure to herbicide agents, the objective evidence of record does not establish that a diagnosis of chloracne is warranted.  The only medical evidence which notes a diagnosis of chloracne is the October 2001 Agent Orange registry examination.  However, it appears that the diagnosis was based on a report by the Veteran as a physical examination of the skin was normal at that time.  Furthermore, subsequent examinations, including the most recent examination in June 2010, have found that a diagnosis of chloracne is not warranted.  In addition, even if the October 2001 diagnosis of chloracne was warranted, the examiner did not provide an opinion relating that disability to the Veteran's service or to any exposure to herbicides.  Furthermore, chloracne must manifest to a compensable degree within one year after the last date that the Veteran was exposed to a herbicide agent during service.  Such a manifestation within the required time is not shown in this case.  Consequently, the Board finds that the Veteran is not entitled to service connection for a skin disability on a presumptive basis.  

The Board will now consider whether service connection is warranted for a skin disability on a direct basis.  

While the Veteran's service medical records show treatment for ring worm, nevi, verruca, and a facial rash, clinical examination of the skin was normal at the separation examination.  Moreover, the first evidence of treatment for a skin disability, variously diagnosed as acne rosacea, onychomycosis, and tinea pedis, was dated in May 1996, almost 20 years after the Veteran separated from service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time between service and the first diagnosis of record of any skin disability is evidence that weighs against the Veteran's claim. 

Moreover, the only medical opinions of record, those of the October 2002, February 2009, and June 2010 VA examiners, indicate that the Veteran's skin disability was less likely than not related to the Veteran's service, including exposure to herbicides.  The competent evidence of record does not reveal a showing of a relationship of the Veteran's claimed skin disability to the Veteran's period of service.  

The Board acknowledges the Veteran's assertions that he currently has a skin disability as the result of his active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of skin rashes in service and at various times since service and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialists who reviewed the record, and found that a relationship between the Veteran's skin disabilities and service were less likely.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current skin disabilities to his service or herbicide exposure during his service.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran had a chronic skin disability during service.  The file does not contain competent evidence linking a current skin disability to service, including herbicide exposure.  The lay evidence does not establish a continuity of symptomatology between service and any current skin disability because the Veteran stated that his current skin problems began after separation from service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


